Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The Applicants’ Replacement Drawing filed on March 17, 2020 has been approved by the U. S. examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: One of the more relevant references discovered from the search of the U. S. examiner is U. S. Pat. 5,051,243.  Claim 13 in this U. S. Pat. 5,051,243 describes a method for extracting at least the sodium and also the aluminum values out of red mud comprising the steps of mixing the red mud w/ acidic solution having a pH that is below 2 (interestingly enough, claim 1 in this U. S. Pat. 5,051,243 also mentions that the acidic solution may also contain sulfur dioxide); separating out the insoluble red mud residue from the leach liquor; recovering sodium and aluminum values from this leach liquor; dissolving the aluminum compounds in a caustic solution, and heating the insoluble red mud residue.  However, at a minimum, this U. S. Pat. 5,051,243 at least does not teach or suggest the recovery of iron oxide (as embraced in the scope at least the Applicants’ independent claim 1) or the re-cycle of a portion of the alkaline leach back into the step (S1) set forth in at least the Applicants’ independent claim 1.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
U. S. Pat. 10,273,561 B2; U. S. Pat. 4,341,745; ES 2 024 358 A6 and also JP 02111627 A.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736